Case 4:20-mj-00395-FHM Document 1 Filed in USDC ND/OK on 11/02/20 Page 1 of 8

AO 9I (Rev. 08/09) Criminal Complaint * }

UNITED STATES DISTRICT COURT %, “hy.” & D

 

 

 

 

 

 

 

O95
for the yh! -
. . OS 44, by
Northern District of Okiahoma "ay Cap,
Crs
United States of America ) Coffer
v. ) ~ ,
)  CaseNo. O-PS: S?S F HN
)
)
SEAN BONHAM WINDSOR )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 30, 2020 in the county of Tulsa in the
Northern District of Oklahoma, the defendant(s) violated:
Code Section Offense Description
18 U.S.C. §§ 922(g)(1) and 924(a) Felon in Possession of Firearms and Ammunition
(2)
18 U.S.C. §§ 922(g)(2) and 924(a) Fugitive from Justice in Possession of Firearms and Ammunition
(2)
This criminal complaint is based on these facts:
See Attached Affidavit
@ Continued on the attached sheet.
‘ \ _ Cégplaitant ‘'s signature
SA Ashley Stephens, ATF
F Ye A Printed name and title
Sworn to before me andtened=ineny-presetee via telephone
pae: J/- 2-20 LZ LA JCF.
Judge's signature
City and state: Tulsa, OK Frank H. McCarthy, United States Magistrate Judge

 

Printed name and title
Case 4:20-mj-00395-FHM Document 1 Filed in USDE€ ND/OK on 11/02/20 Page 2 of 8

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA
v.

)

)

) Case No.
SEAN BONHAM WINDSOR )
)

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT.
I, Ashley Stephens, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF). I have been so employed since July of 2004. Before joining the ATF, I was
employed as a Police Officer with the Tahlequah Police Department, in Tahlequah, Oklahoma, for
three years. I successfully completed the Council on Law Enforcement Education and Training
Academy as required by the State of Oklahoma for peace officer certification. I also completed
the Criminal Investigator Training Program required by the ATF to be an ATF criminal
investigator. I also completed the Special Agent Basic Training Academy required by ATF for all
special agents employed by ATF. In connection with my official duties as an ATF Special Agent,
I investigate criminal violations of Federal Firearms Laws, Federal Arson Laws, Federal
Explosives Laws and Federal Narcotics laws.

2. I hold a Bachelor’s of Science Degree in Criminal Justice from Northeastern State
University and I also have a Master’s of Forensic Science Degree from Oklahoma State University.

3. During the first four (4) years of my employment with ATF, I was assigned to the
North Texas High Intensity Drug Trafficking Area (HIDTA) Violent Crime Task Force where I

was responsible for investigating criminal violations of Federal Firearms Laws and the Controlled
Case 4:20-mj-00395-FHM Document 1 Filed in USDC ND/OK on 11/02/20 Page 3 of 8

Substances Act. I was the lead case agent for an Organized Crime Drug Enforcement Task Force
(OCDETF) which resulted in numerous drug and firearm seizures. I have been the affiant for
numerous state and federal search warrants. I have been involved in multiple investigations over
my career which have resulted in the seizure of controlled substances and firearms, resulting in the
successful prosecution of individuals involved. During my career, I have received hundreds of
hours of training, including training regarding the investigation of those who are involved in the
armed illicit distribution of controlled substances and training regarding individuals who commit
fraudulent acts. I have received training and have experience including, but not limited to, working
in an undercover capacity, surveillance, management of confidential informants, drug-trafficking
conspiracies, money laundering, organized criminal activity investigations, the preparation and
execution of firearm and drug related search warrants and debriefing of informants and witnesses.

4. I am an ATF Certified Explosives Specialist (Certification Number 12-42) and as
such have received numerous hours of training regarding explosives and the investigation of
explosive cases. I have attended numerous explosive schools i.e. Certified Explosive Specialist
Basic, Advanced Explosives Disposal Techniques, Chemistry of Pyrotechnics, Homemade
Explosives Identify Process and Disposal, and Naval Basic Improvised Explosive Devices to
name a few. I am also well versed in the Federal firearms laws.

5. I have received and completed the Firearms Interstate Nexus Training Basic
School, provided by the ATF Firearms Technology Branch in Martinsburg, WV. During the
training at the Firearms Interstate Nexus Training Course in Martinsburg, WV, I personally
examined the ATF Firearms Technology Branch’s Reference Collection, which includes
approximately 10,000 firearms. In the course of my duties in establishing firearms interstate

commerce, I have consulted various firearm publications and periodicals, have accessed official
Case 4:20-mj-00395-FHM Document 1 Filed in USDC ND/OK on 11/02/20 Page 4 of 8

licensing files and have examined other documents. I have also consulted with other firearms
experts, all of which leads to my expertise in the movement of firearms in interstate commerce.
As an expert I have testified in federal court regarding interstate nexus and firearms’ subsequent
effect on and travel status of firearms as they pertain to interstate commerce.

6. 1 am also a Certified Fire Investigator responsible for providing technical support
and analysis to assist other ATF Special Agents in fire investigations and training activities. This
technical support includes: fire origin and cause determinations, court preparation and presentation
of evidence, technical interpretation of fire-related information, and presentation of expert witness
opinions.

7. As a result of my training and experience as an ATF Special Agent, J am familiar
with Federal crime laws and know it is a violation of Title 18 United States Code Section 922(g)(1)
for any person convicted of a felony to possess a firearm or ammunition that has traveled in or
affected interstate or foreign commerce. | also know that it is a violation of Title 18 United States
Code Section 922(g)(2) for any person who is a fugitive from justice to possess a firearm or
ammunition that has traveled in or affected interstate or foreign commerce.

8. I know that SEAN BONHAM WINDSOR is a multi-convicted felon who is
prohibited from the possession of firearms and ammunition. Specifically, I have reviewed his
Kansas Department of Corrections profile showing WINDSOR has the following felony
convictions out of the State of Kansas: Forgery (Sedgwick County 99CR1918), Use False or
Fictitious Name on ID Application (Sedgwick County 02CR1115), Possession of Depressants,
Stimulants or Hallucinogenics (Sedgwick County 10CR1984), Criminal Possession of a Firearm
having a barrel less than 12” (Sedgwick County 10CR1894), Criminal Possession of a Firearm

having a barrel less than 12” (Sedgwick County 10CR1304), Possession of Opiates (Sedgwick
Case 4:20-mj-00395-FHM Document 1 Filed in USDC ND/OK on 11/02/20 Page 5 of 8

County 06CR518), Criminal Possession of Firearm Within 10 Years (Sedgwick County
06CR518), Aggravated Assault (Sedgwick County 10CR1894), Aggravated Assault (Sedgwick
County 10CR944) and Criminal Possession of a Firearm barrel less than 12” (Sedgwick County
10CR944).

9. I have spoken to Wichita Police Department authorities and reviewed court
documents showing that Sean Bonham WINDSOR is currently a fugitive from justice. Based
upon those sources, I have learned that WINDSOR has a felony warrant out of Sedgwick County
in Wichita, Kansas for Case # 2020CR000230 involving allegations of a shooting. The warrant
was entered into NCIC on September 25", 2020. The warrant has an appearance bond of $150,000.
The affidavit in support of that warrant signed by a Sedgwick County Pretrial Services Officer
alleges “[o]n September 24, 2020, the defendant cut the strap on his Electronic Monitoring Device
(EMD), and removed it from his leg, as report by Core Monitoring on September 25, 2020.”
WINDSOR is also wanted for questioning regarding another shooting incident in the Wichita area.

PROBABLE CAUSE

10. The following information is based on my own investigation, in addition to
information received from other law enforcement personnel. On October 30", 2020, the United
States Marshal Service (USMS) were searching for Sean Bonham WINDSOR, in reference to an
outstanding felony arrest warrant issued out of the State of Kansas. USMS Deputies received
information that WINDSOR was at a residence located at 3510 E 143 Place South, Bixby,
Oklahoma 74008. This address is within the Northern District of Oklahoma. USMS Deputies
began surveillance on the aforementioned address. 'WINDSOR was observed leaving the

residence and walked to a nearby port-a-potty. WINDSOR exited the port-a-potty and USMS
Case 4:20-mj-00395-FHM Document 1 Filed in USDC ND/OK on 11/02/20 Page 6 of 8

Deputies approached him as he continued to walk toward the west. WINDSOR was taken into
custody without incident.

11. USMS Deputies retraced WINDSOR’s steps. Supervisory Deputy John Gage
observed two bags, a black bag and small suitcase, in the yard of the residence located at 3504
East 143 Place South. This residence is adjacent to the residence from which WINDSOR was
observed leaving. Mr. Zach Hammitt is the lessee of said address. Mr. Hammitt said that the bag
in his yard did not belong to him. He had never seen the bag or bags.

12. USMS Deputy Dayne Williams, utilized his canine partner and conducted an open
air sniff of the aforementioned bags. The canine alerted to the presence of an explosive odor
emanating from the bag. The bags were subsequently opened. In the black suitcase, a Ruger
Model 57, 5.7 x 28 semi-automatic pistol bearing serial number 641-04497 was found. This
firearm was loaded with 21 rounds of Fabrique Nationale Belgique 5.7 x 28 caliber ammunition.
Also inside this suitcase agents found a box containing 50 rounds of Remington 9mm Luger
ammunition. Agents also found a plastic baggy containing 19 rounds of assorted .40 caliber
ammunition. A tan magazine containing 18 rounds of assorted 9mm Luger ammunition was also
found in the suitcase. A small black bag within the suitcase contained a plastic baggy of a white
crystalline substance suspected to be methamphetamine. A large amount of drug paraphernalia
was found within the suitcase. Camouflage body armor, a ballistic helmet, two pair of handcuffs,
a ski mask and a “fugitive” task force badge was found in the same suit case.

13. Inside of the smaller Champion backpack, agents found a loaded Smith and Wesson
Model SW40VE .40 caliber semi-automatic pistol bearing serial number RBP5S118. Two

magazines containing 28 rounds of assorted. 40 caliber ammunition were also found in this bag.
Case 4:20-mj-00395-FHM Document 1 Filed in USDC ND/OK on 11/02/20 Page 7 of 8

14. The residence, from which WINDSOR exited was being leased by Taylor Sharkey.
Ms. Sharkey informed the agents that WINDSOR arrived on the October 18", 2020 and had pistol
in his possession. She described this pistol a potentially being a Smith and Wesson silver in color.
He wore this firearm on his hip. When he arrived at her residence he brought suitcases and duffel
bags with him. She saw the suitcase and black bag in the neighbor’s yard and identified those bags
as belonging to WINDSOR.

13. Agents were allowed to look at the surveillance camera DVR inside of Ms.
Sharkey’s residence and observed WINDSOR exiting the residence carrying both bags, which
were found in the adjacent yard. Screen captures from the surveillance camera and a photograph

of the bags as observed are attached herein.

 

16. Based upon the examination of the firearms, the following was found and in
conjunction with the research, my knowledge and experience. it is my opinion that the
aforementioned firearms and ammunition described above were manufactured outside of the State

of Oklahoma and have traveled or affected interstate and/or foreign commerce. The firearms are
Case 4:20-mj-00395-FHM Document 1 Filed in USDC ND/OK on 11/02/20 Pagé 8 of 8

in fact classified as a firearm, which the term “firearm” is defined in Title 18, United States Code
(USC), Chapter 44, Section 921(a)(3). The ammunition listed above also are “ammunition” as
defined in Title 18, USC, Chapter 44, Section 921(a)(17)(a).

17. Since this affidavit is being submitted for the limited purpose of enabling a judicial
determination of whether probable cause exists to justify the issuance of a criminal complaint for
Sean Bonham WINDSOR, | have not included each and every fact known concerning this
investigation to me and others involved in this matter. I have set forth only the facts that I believe
are essential to establish the necessary foundation for a criminal complaint. Based on the above
and the totality of the circumstances, I believe that probable cause exists to issue a criminal
complaint against Sean Bonham WINDSOR for violations of Title 18 United States Code
922(g)(1), felon in possession of a firearm and ammunition and Title 18 United States Code

922(g)(2) fugitive from justice in possession of a firearm an Hion.

 

Aghley'N. Stephens
— Nior Special Agent, ATF

Fam

Subscribecand sworn before me via telephone on this 2nd day of November, 2020.

 
 

nited States Magis

 
 
